IN RE: Canadianoxy Offshore Prod. Co.; Century Indemnity Company; — Defendants); Applying for Writ of Certiorari and/or Review; Parish of Calcasieu 14th Judicial District Court Div. “A” Number 97-910; to the Court of Appeal, Third Circuit, Number CW98-0835.
Granted. Judgment of the trial court denying exceptions is vacated and set aside. In light of the factual nature of plaintiffs’ allegations, the trial court is ordered to refer relators’ exception of prescription to the merits. See Nathan v. Carter, 372 So.2d 560 (La.1979).
*215CALOGERO, C.J. not on panel. ■
TRAYLOR and KNOLL, JJ. would grant the docket.